NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MILBRED E. WHITE,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent»Appellee.
2011-7194 .
Appea1 from the United States Court of Appea1s for
Veterans C1ai1ns in case no. 09-2299, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Mi1dred E. White moves without opposition for a 60-
day extension of tirne, until June 22, 2012, to file her
reply brief
Upon consideration thereof,

WHITE V. DVA
IT ls ORDERED THAT:
The motion is granted
2
FOR THE CoURT
APR 2 7 2I]12' /S/ Jan H0rba1y
Date J an Horba1y
cc: Kenneth M. Carpenter, Esq
Tara K. 1-Iogan, Esq.
Clerk
s2 1
FlLED
u.s. count 0F APPsALs F0n
11-lEFEnsmLccacu1T
APR 2 7 2012
JAN HORBAl.Y
CLERK